Name: Commission Implementing Regulation (EU) NoÃ 632/2011 of 29Ã June 2011 derogating, for 2011, from Regulation (EC) NoÃ 1067/2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries
 Type: Implementing Regulation
 Subject Matter: plant product;  tariff policy;  trade
 Date Published: nan

 30.6.2011 EN Official Journal of the European Union L 170/18 COMMISSION IMPLEMENTING REGULATION (EU) No 632/2011 of 29 June 2011 derogating, for 2011, from Regulation (EC) No 1067/2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144 in conjunction with Article 4 thereof, Whereas: (1) Article 3(1) of Commission Regulation (EC) No 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (2) stipulates that the annual import quota of 2 989 240 tonnes be subdivided into three subquotas: 572 000 tonnes for the United States, 38 853 tonnes for Canada and 2 378 387 tonnes for other third countries. (2) Article 3(3) of Regulation (EC) No 1067/2008 stipulates that subquota III of 2 378 387 tonnes for other third countries be divided into four quarterly subperiods, covering in particular subperiod 3 extending from 1 July to 30 September for a quantity of 594 597 tonnes and subperiod 4 extending from 1 October to 31 December for a quantity of 594 596 tonnes. (3) In view of the situation of the market, in order to promote a fluid supply of the EU market in cereals under subquota III for 2011, subperiod 3 and subperiod 4 should be merged into a single subperiod, covering the cumulative quantity for subperiods 3 and 4, namely 1 189 193 tonnes. (4) A derogation should therefore be made from Regulation (EC) No 1067/2008 for 2011. (5) In order to ensure effective management of the procedure for issuing import certificates from 1 July 2011, this Regulation must enter into force on the day following its publication in the Official Journal of the European Union. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 3(3)(c) of Regulation (EC) No 1067/2008, for 2011, subperiod 3 shall extend from 1 July 2011 to 31 December 2011, covering a quantity of 1 189 193 tonnes. By way of derogation from Article 3(3)(d) of Regulation (EC) No 1067/2008, subperiod 4 shall be eliminated for 2011. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply until 31 December 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 290, 31.10.2008, p. 3.